Citation Nr: 1430709	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for a service-connected right knee disability due to residuals of meniscectomy prior to December 3, 2012, and to a compensable evaluation thereafter.

2.  Entitlement to a separate compensable evaluation for right knee degenerative arthrosis prior to December 3, 2012, and to an evaluation in excess of 10 percent disabling thereafter.

3.  Entitlement to a separate evaluation in excess of 30 percent disabling for a service-connected right knee disability with subluxation.

4.  Entitlement to service connection for a low back disability with associated radiculopathy of both lower extremities and sciatica, including as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for residuals of right ankle surgery, including as secondary to the service-connected right knee disability.

6.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

Pursuant to the Veteran's request, a Board hearing was scheduled to be held at the RO in February 2014.  The Veteran failed to appear at the scheduled hearing.  He has not provided any explanation for his failure to appear and did not file a motion for a new hearing.  Therefore, the Board will adjudicate his claim without the benefit of a Board hearing.  See 38 C.F.R. § 20.704(d) (2013).

The Veteran's service-connected right knee disability was rated as 10 percent disabling for residuals of a meniscectomy beginning in April 1969.  That rating was continued by the June 2008 rating decision currently on appeal and the statement of the case (SOC) issued in March 2010.  In a June 2013 rating decision issued during the pendency of this appeal, the RO divided the Veteran's claim for a left knee disability into two separate issues and assigned separate 30 percent and 10 percent evaluations for distinct manifestations of the Veteran's knee disability.  A supplemental statement of the case (SSOC) issued August 2013 continued and affirmed the separate evaluations.  Because the RO changed the diagnostic code pertaining to the 10 percent rating as of December 2012, the Board has characterized the appeal as including three distinct issues involving the Veteran's right knee claim.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  The Veteran can only benefit from this procedural adjustment as it results in three separate ratings of the knee disability, rather than only one.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The issues of entitlement to service connection for a low back disability (with associated radiculopathy of both lower extremities and sciatica), for residuals of right ankle surgery, and for a right hip disability (all including as secondary to a service-connected right knee disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's right knee disability has manifested as symptomatic removal of semilunar cartilage. 

2.  Throughout the entire period on appeal, the Veteran's symptoms of right knee degenerative arthrosis (also diagnosed as arthritis), including painful motion, weakness, and fatigability, have manifested as functional limitations that most closely approximate a right leg extension limited to 10 degrees.

3.  Throughout the entire period on appeal, the Veteran's symptoms of right knee disability have manifested as recurrent, severe subluxation and lateral instability.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no more, for a service-connected right knee disability rated based on residuals of meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5259 (2013).

2.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no more, for right knee degenerative arthrosis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5261 (2013).

3.  For the entire appeal period, the criteria for a separate evaluation of 30 percent, but no more, for subluxation and lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a 1969 rating decision, the RO granted the Veteran service connection for a right knee disability, characterized as residuals of meniscectomy, and assigned a single evaluation of 10 percent effective April 5, 1969.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259.  The RO continued that evaluation in the June 2008 rating decision now on appeal.  In a June 2013 rating decision during the pendency of this appeal, the RO divided the Veteran's claim for a right knee disability into two separate issues, closed the diagnosis and evaluation under DC 5259 as of December 3, 2012, and assigned separate evaluations for distinct manifestations of the Veteran's right knee disability.  Specifically, the RO assigned a 10 percent evaluation effective December 3, 2012, under DC 5261 for degenerative arthrosis of the right knee with limitation of motion.  The RO assigned a separate 30 percent evaluation effective November 30, 2007, under DC 5257 for degenerative arthrosis of the right knee with subluxation.  These evaluations were confirmed in an August 2013 SSOC and are part of this appeal.  The Board will also consider whether evaluation under any other potentially applicable diagnostic codes would be appropriate or more favorable.

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran contends that his service-connected right knee disability warrants a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Disabilities of the knee joint are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, degenerative joint disease of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

There is no indication in the record that the Veteran has ankylosis (i.e. immobility) of his right knee.  Therefore, a rating under DC 5256 is not warranted.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   The report on the October 2009 VA examination found that the Veteran suffered "severe" subluxation of the patella.  This finding was reiterated by the VA examiner in a February 2010 addendum to that report.  Later VA treatment records contain no mention of patellar subluxation, but do indicate some patellar abnormalities.  See August 2012 VA Physical Medicine Rehab Consult.  Similarly, the VA examiner who examined the Veteran in December 2012 explicitly found, based in part on x-ray evidence, that there was no patellar subluxation.  The RO previously resolved this evidence in favor of the Veteran and granted, for the entire appeal period, the highest evaluation (30 percent) available under DC 5257.  The Board will not disturb this assigned rating.

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  

According to the report on the October 2009 VA examination, an x-ray taken in April 2008 revealed a loose intra-articular foreign body in the Veteran's right knee.  The Veteran also experienced pain and effusion, but not locking.  See October 2009 VA Examination.  A February 2010 addendum by the VA examiner confirmed those findings.  Physical therapy records indicate that, at least as of August 2012, the Veteran continued to experience pain and effusion in his right knee.  See August 2012 VA Physical Medicine Rehab Consult ("increasing right knee pain" and "1+ effusion about the right knee, slight fullness in the popliteal fossa").  The findings in August 2012 were based, in part, on MRI studies of the Veteran's right knee.  A more recent, December 2012 VA examination, indicated that the Veteran experienced no residuals of the right knee meniscectomy and, specifically, that the Veteran did not experience frequent episodes of joint locking, joint pain, or joint effusion.

The Veteran's symptoms do not meet the criteria under DC 5258 for a 20 percent evaluation.  See, e.g., Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  Specifically, no examiner has found frequent episodes of "locking."  The Board finds upon resolution of reasonable doubt in favor of the Veteran, right knee symptoms related to the semilunar cartilage in his right knee most closely approximate the criteria for a 10 percent evaluation under DC 5259.  While the December 2012 VA examination indicated that the semilunar cartilage may be asymptomatic, the nearly contemporaneous August 2012 VA treatment records persuade the Board that staging the rating by assigning a lower or noncompensable evaluation beginning in December 2012, is not appropriate on the evidence of record.  The fact of the matter is that the Veteran has already been receiving separate ratings under Diagnostic Code 5259 and 5257 since November 2007 for overlapping symptoms.  Under the circumstances, the Board finds that the Veteran's right knee symptoms warrant the assignment of a 10 percent evaluation pursuant to DC 5259 for the entire period on appeal.

The Veteran also has degenerative joint disease of his right knee which has been present throughout the appeal period and which is described alternatively as degenerative arthritis and degenerative arthrosis.  See, e.g., December 2012 VA Examination (providing a diagnosis of "degenerative arthrosis" and indicating that "degenerative or traumatic arthritis" is documented by imaging studies); see also October 2009 VA Examination (diagnosing "advanced degenerative joint disease" based on April 2008 imaging studies).  Degenerative arthritis and arthritis due to trauma are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved when, as in this case, the arthritis has been substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, DC 5003 and 5010.  A 10 percent rating is assigned when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.


Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

With respect to the Veteran's right knee range of motion, the minimum measured flexion has been 80 degrees.  See, e.g., December 2012 VA Examination (right knee flexion to 80 degrees but with pain starting at 65 degrees); October 2009 VA Examination (right knee flexion to 80 degrees with no pain on repetition).  However, in December 2012, the Veteran was unable to complete three repetitions due to pain.  Any limitation of motion due to pain warrants, at minimum, a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003.  The October 2009 VA examination revealed tendon weakness and pain at rest, while the December 2012 VA examination did not reveal any weakness.  

The Board finds that the symptoms of weakness and pain do not, at any point during the period on appeal, more closely approximate the functional impact typical of a limitation of flexion to less than 60 degrees, i.e. a 10 percent evaluation under DC 5260.  In making this determination, the Board is mindful that painful motion, instability, and weakness are important factors of disability and have been carefully considered in evaluation the Veteran's right knee disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board also recognizes, however, that evaluations of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Veteran's symptoms of weakness, pain, effusion, and instability were considered in awarding him evaluations under DC 5257 and DC 5259.  A compensable rating for limitation of motion with respect to flexion of the knee is only warranted for flexion limited to 45 degrees or less.  The Veteran's limitation of motion (flexion) due to arthritis most closely approximates, at all times during the period on appeal, a right leg flexion limited to 60 degrees or more, i.e. the criteria for a noncompensable evaluation.


With respect to leg extension, the Veteran's right knee extension has been measured to be limited to 10 degrees.  See, e.g., December 2012 VA Examination; but see October 2009 VA Examination (finding right knee extension to be normal, i.e. 0 degrees).  A limitation of extension to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5261; see also 38 C.F.R. § 4.71a, DC 5003 (10 percent minimum rating for painful motion due to degenerative arthritis).  While the Veteran's right knee limitation of motion on extension was first documented to be 10 degrees in December 2012, the regulations set forth a minimum 10 percent rating for degenerative arthritis even if the limitation of motion is at a noncompensable rating.  So, the Board finds a 10 percent evaluation under DC 5261 is warranted for the entire period on appeal, i.e. November 30, 2007 to the present.  As previously indicated, additional factors, such as the documented weakness, pain, instability, and effusion, have been considered already in connection with evaluations under DC 5257 and DC 5258.  Therefore, the Board will not award an evaluation higher than 10 percent for limitation of motion based on those same symptoms.  38 C.F.R. § 4.14.

With respect to other potentially applicable diagnostic codes, the Veteran does not have impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263).

In summary, the Veteran's right knee symptoms warrant a 30 percent evaluation under DC 5257, a 10 percent evaluation under DC 5258, and a 10 percent evaluation under DC 5261 for the entire period on appeal.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the symptoms of the Veteran's right knee disability consist primarily of functional limitations due to pain, effusion, subluxation, instability, weakness, and limitation of motion.  The Veteran's symptoms of limitation of motion, pain, effusion, subluxation, instability, and weakness are specifically contemplated by the general rating formula and have been considered in evaluating his right knee disability.  As a result, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that TDIU is an element of all increased rating claims and the Veteran has alleged an impact on his employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009); November 2007 VA Form 21-4138.  However, the evidence of record establishes that the Veteran is employed.  He has not submitted any evidence that his current employment is marginal under the governing standards.  See 38 C.F.R. §§ 4.15 and 4.16.  On this record, the Board finds that an award of TDIU is not warranted.


Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in February 2008 and April 2008, prior to the initial adjudication of his claim in June 2008.  The Veteran also received an additional VCAA notice letter in November 2008 in order to ensure compliance with Vazquez-Flores v. Peake, 22 Vet. App. 120 (2008).  The notice letters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate his right knee disability, including in October 2009 and December 2012.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged or identified any deficiency in the examinations.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.














						[CONTINUED ON NEXT PAGE]

ORDER

Prior to December 3, 2012, entitlement to an evaluation in excess of 10 percent disabling for a service-connected right knee disability characterized as residuals of meniscectomy) is denied.

From December 3, 2012, entitlement to an evaluation of 10 percent disabling, but no more, for a service-connected right knee disability characterized as residuals of meniscectomy is granted, subject to controlling regulations governing the payment of monetary awards.

Prior to December 3, 2012, entitlement to a separate evaluation of 10 percent disabling, but no more, for degenerative arthrosis of the right knee with limitation of motion is granted, subject to controlling regulations governing the payment of monetary awards.

From December 3, 2012, entitlement to a separate evaluation in excess of 10 percent disabling for degenerative arthrosis of the right knee with limitation of motion is denied.

Entitlement to a separate evaluation in excess of 30 percent disabling under DC 5257 for subluxation and lateral instability of the right knee is denied.


REMAND

The Veteran asserts entitlement to service connection for low back, right ankle, and right hip disabilities, including as secondary to a service-connected right knee disability.  See, e.g., September 2013 VA Form 646; see also November 2007 VA Form 21-4138 (setting forth claim, including secondary service connection).

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The McLendon factors were met and the Veteran was afforded a VA examination in July 2013.  

In the July 2013 report, the VA examiner only provided opinions regarding direct service connection.  The examiner supplemented her report in August 2013 with opinions addressing whether the Veteran's low back, right ankle, and right hip disabilities were "due to" the service-connected right knee disability.  To be adequate, however, an opinion regarding secondary service connection must address whether the service-connected disability either caused or aggravated the claimed condition(s).  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  The August 2013 opinions on secondary service connection did not address whether the claimed conditions were aggravated by the service-connected right knee disability and, so, are inadequate.  Aggravation means that the service-connected disability cased an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease. 38 C.F.R. § 3.310(b). 

Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the July 2013 VA examination and August 2013 addendum opinions did not adequately address secondary service connection, the Veteran is entitled to remand to obtain opinions by a VA examiner adequately and thoroughly addressing secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

2.  After the RO completes any additional development deemed necessary, the entire claims file should be reviewed, if possible, by the July 2013 examiner; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines an new one is necessary.   The examiner should address the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's nonservice-connected low back disability, including radiculopathy and/or sciatica, has been aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's nonservice-connected right ankle disability has been aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's nonservice-connected right hip disability has been aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


